Citation Nr: 0937034	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  03-36 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for major depressive disorder with insomnia from June 
1, 2002 to July 10, 2003.

2.  Entitlement to an initial evaluation in excess of 30 
percent for major depressive disorder with insomnia from July 
11, 2003 to November 30, 2004.

3.  Entitlement to an initial evaluation in excess of 70 
percent for major depressive disorder with insomnia from 
December 1, 2004.

4.  Entitlement to an initial compensable evaluation for a 
bilateral wrist disorder.

5.  Entitlement to an initial compensable evaluation for 
seborrheic dermatitis of the scalp.

6.  Entitlement to an initial compensable evaluation for a 
postoperative right shoulder disorder with scars prior to 
June 18, 2003.

7.  Entitlement to an initial evaluation in excess of 10 
percent for a postoperative right shoulder disorder with 
scars from June 18, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a February 2003 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Chicago, Illinois in 
which the RO granted service connection for major depressive 
disorder with insomnia and assigned a 10 percent disability 
evaluation effective from June 1, 2002.  In that same rating 
decision, the RO also granted service connection for a 
bilateral wrist disorder, seborrheic dermatitis and a right 
shoulder disorder and assigned each disability a 
noncompensable evaluation effective from June 1, 2002.  The 
appellant, who had active service from July 2000 to May 2002, 
appealed the assigned disability evaluations to the BVA.  
Thereafter, the case was referred to the Board for appellate 
review.


The appellant testified during a Video Conference hearing 
before the undersigned Veterans Law Judge in April 2005.  
Subsequently, the Board remanded the case for further 
development in October 2005.  In a February 2009 rating 
decision, the RO assigned an increased rating of 30 percent 
to the appellant's service-connected major depressive 
disorder disability, effective July 11, 2003. February 2009 
rating decision.  In that same rating decision, the RO 
increased the appellant's major depressive disorder 
disability rating from 30 percent to 70 percent effective 
December 1, 2004; and also assigned a 10 percent disability 
rating for the appellant's service-connected right shoulder 
condition effective June 18, 2003. Id.   
The case has since been returned to the Board for further 
review.

After reviewing all of the evidence of record in conjunction 
with a recent argument submitted by the appellant's 
representative (see August 2009 post-remand brief), the Board 
finds that additional development of the appellant's claims 
of entitlement to increased ratings for his bilateral wrist 
disability and his postoperative right shoulder disability is 
necessary.  As such, those claims are hereby REMANDED to the 
RO via the Appeals Management Center ("AMC") in Washington, 
DC.  The RO will contact the appellant and inform him that 
further action is required on his part in regards to those 
claims.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims of entitlement to 
increased ratings for his service-connected major depressive 
disorder and seborrheic dermatitis of the scalp has been 
obtained.

2.  Prior to July 11, 2003, the appellant's major depressive 
disorder was manifested by symptoms that were controlled by 
the use of continuous medication including minor depression; 
some sleep impairment; anxiety; some suicidal thoughts; and 
minor difficulties in adapting to stressful circumstances.


3.  From July 11, 2003 to November 30, 2004, the appellant's 
major depressive disorder was manifested by symptoms that 
included increasing mood disturbances such as depression and 
anxiety; irritability; constricted and anxious range of 
affect; sleep impairment; fair insight and judgment; and some 
passive suicidal ideation. 

4.  From December 1, 2004, the appellant's major depressive 
disorder has been manifested by serious-to-severe 
symptomatology that includes suicidal ideation, grossly 
inappropriate behavior and instances of being dangerous to 
himself and others.    

5.  The appellant's seborrheic dermatitis is not productive 
of exfoliation, exudation or itching and involving an exposed 
surface or extensive area, and does not affect at least five 
percent of his entire body or five percent of the exposed 
areas of his body, nor does the appellant require 
intermittent systemic therapy.


CONCLUSIONS OF LAW

1.  Prior to July 11, 2003, the criteria for an initial 
disability rating in excess of 
10 percent for major depressive disorder with insomnia have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 
4.130, Diagnostic Code 9434 (2008).

2.  From July 11, 2003 to November 30, 2004, the criteria for 
an initial disability of 50 percent for major depressive 
disorder with insomnia have been met; however, no higher 
disability rating is warranted for this time frame. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, 
Diagnostic Code 9434 (2008).

3.  A 100 percent disability rating for major depressive 
disorder with insomnia is granted from December 1, 2004. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, 
Diagnostic Code 9434 (2008).

4.  The schedular criteria for an initial compensable 
evaluation for seborrheic dermatitis of the scalp have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 200 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.118, 
Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claims of entitlement to (1) 
an increased disability rating for his service-connected 
major depressive disorder and (2) an increased disability 
rating for his service-connected seborrheic dermatitis of the 
scalp, the Board finds that VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, 
letters dated in June 2002 and November 2002 respectively 
satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was aware from these 
letters that it was ultimately his responsibility to give VA 
any evidence pertaining to his (then) service connection 
claims.  The June 2002 and November 2002 letters also 
informed the appellant that additional information or 
evidence was needed to support his (then) service connection 
claims; and asked the appellant to send the information to 
VA. Pelegrini v. Principi, 18 Vet. App. 112 (2004)[Pelegrini 
II].  

For the record, the Board observes that the U.S. Court of 
Appeals for Veterans Claims (the "Court") has held that 
"the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated." Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the 
appellant's major depressive disorder and dermatitis claims 
were granted and disability ratings and effective dates were 
assigned in the rating decision on appeal.  Thus, VA's duty 
to notify under 38 U.S.C.A. § 5103(a) was technically 
discharged at that time. See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  

In making the above-referenced findings, the Board also 
observes that 38 C.F.R. § 3.159 (VA's regulation concerning 
VA assistance in developing claims) was revised during the 
pendency of the appellant's appeal.  These revisions became 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the case at hand. See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II].



In addition to the foregoing, the Board observes that the 
appellant's service treatment records, VA medical records and 
pertinent private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A 
review of the claims file reveals no indication that any 
additional evidence, relevant to the issues decided in the 
merits portion of this decision herein, is available and not 
part of the claims file.  In this regard, the Board observes 
that the appellant has been afforded several VA examinations 
in connection with his claims. See 38 C.F.R. § 3.159(c)(4).  
As discussed in greater detail below, the Board finds that 
the VA examinations in this case are adequate.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

Lastly, as will be explained in more detail below, the Board 
concludes that the preponderance of the evidence is against 
the assignment of increased disability ratings for the 
appellant's service-connected seborrheic dermatitis of the 
scalp and his major depressive disorder prior to July 11, 
2003.  As such, any questions as to the appropriate effective 
dates to be assigned to these claims are rendered moot; and 
no further notice is needed. Dingess v. Nicholson, supra.  In 
terms of the appellant's claim of entitlement to an increased 
ratings for his major depressive disorder from July 11, 2003, 
the Board concludes below that with the resolution of all 
reasonable doubt in the appellant's favor, an increased 
rating of 50 percent should be granted for the appellant's 
disorder prior to December 1, 2004; and the appellant should 
also be assigned a 100 percent disability for his major 
depressive disorder from December 1, 2004.  Any questions 
regarding the implementation of this award will be addressed 
by the RO.  

Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the issues discussed in the body of this 
decision, the Board finds that any such failure is harmless 
and proceeds with a merits adjudication of the appellant's 
major depressive disorder and dermatitis claims. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 



B.  Increased ratings for major depressive disorder with 
insomnia 

The appellant filed claims of, among other things, 
entitlement to service connection for manic depression and 
insomnia on June 11, 2002.  In a rating decision dated in 
February 2003, the RO granted the appellant service 
connection for major depressive disorder with insomnia and 
awarded a 10 percent disability rating, effective June 1, 
2002.  The appellant appealed the assigned 10 percent 
disability rating, among other things, to the Board.  After 
the Board remanded the appellant's appeal for additional 
development (October 2005 BVA decision), the RO assigned an 
increased rating of 30 percent to the appellant's service-
connected major depressive disorder disability, effective 
July 11, 2003. February 2009 rating decision.  In that same 
rating decision, the RO increased the appellant's major 
depressive disorder disability rating from 30 percent to 70 
percent effective December 1, 2004. Id.  Thus, this appeal 
involves separate ratings assigned for separate periods of 
time based on the facts found, a practice known as 
"staging." See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, supra, the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, as here, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period. See also 
Hart v. Mansfield, 21 Vet. App. 505 (2007) (The Court's 
holding in Hart v. Mansfield appears to extend the holding of 
Fenderson v. West to all increased evaluation claims).

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The appellant's major depressive disorder has been evaluated 
under the general rating formula for mental disorders.  Under 
Diagnostic Code 9434, a 10 percent disability rating is 
assigned for occupational and social impairment that is due 
to mild or transient symptoms that decrease work efficiency 
and the ability to perform occupational tasks during periods 
of significant stress, or the symptoms are controlled by 
continuous medication.  A 30 percent disability rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, recent 
events).  In addition, a 50 percent evaluation is available 
upon a showing of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships. See 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  

Diagnostic Code 9434 also provides for the assignment of a 70 
percent disability rating upon a showing of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.  Finally, a 100 percent 
disability rating is warranted under Diagnostic Code 9434 
upon a showing of total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name. Id. 

The Board notes for the record that the evidence considered 
in determining the level of impairment under 38 C.F.R. § 
4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including 
(if applicable) those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Within the DSM-IV, Global Assessment 
of Functioning ("GAF") scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." 
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  A GAF score is highly probative 
as it relates directly to a veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders. See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

In this case, the appellant has been assigned GAF scores that 
appear to range from  to 30 to 79. See VA medical records; 
private medical records.  Generally, GAF scores ranging 
between 71 and 80 are reflective of symptoms that are 
considered transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument) or no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational or 
school functioning (e.g., occasional truancy, or theft within 
the household), but, the person generally functions pretty 
well and has some meaningful interpersonal relationships.  In 
addition, GAF scores ranging from 60 to 51 reflect moderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social 
and occupational functioning (e.g., few friends, conflicts 
with peers or co-workers).  Scores ranging from 50 to 41 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social and occupational functioning (e.g., no 
friends, unable to keep job).  Scores ranging from 40 to 31 
reflect some impairment in reality testing or communication 
(e.g. speech is at time illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations judgment, thinking or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
Lastly, scores ranging from 30 to 21 are considered to be 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or an 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home or friends).
 
1.  Evaluation in excess of 10 percent from 6/1/02 to 
7/10/03

The first issue before the Board is whether the appellant is 
entitled to a disability rating in excess of 10 percent from 
June 1, 2002, the effective date of the grant of service 
connection, until July 10, 2003, the day before the assigned 
disability evaluation was increased to 30 percent.  

Prior to analyzing the appellant's claim, the Board finds it 
pertinent to note for the record psychiatric symptomatology 
the appellant experienced in service.  According to the 
appellant's service treatment records, the appellant took an 
overdose of medication in an apparent suicide attempt in 
August 2001.  At that time, he reported feeling suicidal for 
approximately 5 months.  He was diagnosed with adjustment 
disorder with depressed mood. See August 2001, September 2001 
and November 2001 service treatment records.  November 2001 
service treatment records indicate that the appellant was 
diagnosed as a teenager with bipolar disorder for which he 
was placed on medication; and that he had attempted suicide 
at the age of 15 or 16 by cutting his wrists. November 2001 
service treatment record.  March 2002 service treatment 
records also indicate that the appellant had a past medical 
history that included manic depression and that he was on the 
medication Paxil for depression.  At the time the appellant 
underwent his service separation physical examination, his 
psychiatric clinical evaluation was reported as abnormal and 
his service examiner reported in the notes section of the 
report that the appellant experienced suicidal ideation 
("SI"). February 2002 report of medical examination.   

The appellant separated from service in May 2002; and 
submitted a VA application for compensation in June 2002. See 
DD Form 214; June 2002 Application for Compensation.  
Thereafter, he was afforded a VA mental health examination in 
connection with his service connection claim.  According to a 
July 2002 VA psychiatric examination report contained in the 
claims file, the appellant's mental status examination 
revealed a young, enthusiastic, conversational individual. 
July 2002 VA psychiatric examination report, p. 2.  The 
appellant was oriented, with normal verbal and social 
behavior and good eye contact. Id.  He displayed no evidence 
of hallucination, delusions, obsessions, compulsions or 
psychotic symptomatology. Id., p. 3.  At that time, the 
appellant denied any suicidal or homicidal ideation or 
intent.  He did admit, however, that his behavior had 
dramatically changed since going on the medication Paxil, 
without which, he believed that his symptoms of depression 
would return.  After reviewing the appellant's military and 
clinical records, and obtaining a history from the appellant, 
the VA examiner diagnosed the appellant with major depressive 
disorder.  In doing so, the examiner acknowledged that the 
appellant had previously been diagnosed with bipolar 
disorder, but felt that a diagnosis of depressive disorder 
was more appropriate in light of the symptoms currently 
reported by the appellant.  The examiner indicated that the 
appellant appeared to have responded well to the medication 
Paxil and that he was likely to be vocationally, 
educationally and interpersonally successful, so long as he 
continued to engage in pharmacological treatment. Id.,p. 4.  
She assigned the appellant a GAF score of 79. Id.  

After viewing the July 2002 VA examination report in 
conjunction with the appellant's service treatment records, 
the Board agrees with the RO that the appellant's service-
connected psychiatric symptomatology was appropriately 
assigned a 10 percent disability rating prior to July 2003.  
A review of the appellant's post-service medical records 
fails to reveal any medical records dated from July 2002 to 
July 2003, when the appellant presented at a VA Medical 
Center for follow-up mental health care.  At that time, the 
appellant reported experiencing complaints of depression.  
Notably, he also indicated that since leaving service, he 
stopped taking his Paxil due to its high cost. July 2003 VA 
medical records.  During this time frame, he reported 
experiencing symptomatology that included clenching his 
teeth, shaking, anxiety, stress and sleeping 4-to-5 hours a 
night.  He reported also having mood swings, episodes of low 
energy, low concentration and low motivation upon waking up.  
He denied having symptoms of psychosis, obsessive-compulsive 
disorder episodes or panic attacks.  He also denied 
experiencing hallucinations, suicidal ideation and homicidal 
ideation.  Mental status examination revealed that the 
appellant was oriented, clean shaven and appropriately 
groomed.  He was also described as being cooperative.  Speech 
was linear and goal directed.  His insight and judgment were 
noted to be good.  However, the appellant's affect was noted 
to be agitated and congruent with mood.  He was also reported 
as having psychomotor restlessness. Id.  Ultimately, the 
appellant was diagnosed with depression nos and anxiety nos 
and assigned a GAF score of 61. Id.  The appellant's 
prescription for Paxil was refilled; and he was also 
prescribed Trazadone for sleep difficulty. Id.  It was based 
upon this medical evidence that the RO increased the 
appellant's disability rating to 30 percent. February 2009 
rating decision.  

As set forth above, a 10 percent rating contemplates a 
showing of occupational and social impairment due to mild or 
transient symptoms or that the veteran's symptoms are 
controlled with continuous medication.  While the July 2002 
VA examination report indicates that the appellant 
experienced some psychiatric symptomatology subsequent to his 
separation from service, the VA examiner opined that the 
appellant was responding well to his medication and that he 
was likely to be vocationally, educationally and 
interpersonally successful so long as he continued to engage 
in pharmacological treatment. July 2002 VA examination 
report, p. 4.  After reviewing this medical evidence in 
conjunction with the other evidence contained in the claims 
file, the Board finds that the appellant's major depressive 
disorder symptomatology prior to July 11, 2003 did not rise 
to the level of assigning a 30 percent disability evaluation.  

2.  Evaluation in excess of 30 percent from 7/11/03 to 
11/30/04

Turning to the next issue of whether the appellant is 
entitled to a rating in excess of 30 percent for the period 
from July 11, 2003 to November 30, 2004, the Board observes 
(as mentioned above) that the appellant was seen at a VA 
Medical Center in July 2003 with complaints of increased 
depression he reported experiencing after he stopped taking 
his Paxil medication. July 2003 VA medical records.  
Thereafter, the appellant was seen in December 2003 for 
mental health treatment.  At that time, he reported that he 
was a full-time student and that his Paxil medication seemed 
to help in terms of treating his depression and anxiety.  He 
also reported improvement with his sleep with the use of 
Trazadone.  However, he indicated that he still felt 
overwhelmed with anxiety and near panic attacks; and that he 
was "stressed out" even in very trivial daily situations.  
Mental status examination at that time revealed that the 
appellant was alert, cooperative and oriented and that his 
speech was logical, coherent and goal directed.  No psychotic 
symptoms, delusions, hallucination, homicidal ideation or 
suicidal ideation were reported.  However, the appellant was 
described as being mildly depressed with an anxious mood.  In 
this regard, the appellant indicated that he felt tired and 
had a low energy level.  He also reported that he had a hard 
time studying.  The appellant was assessed with depression 
and generalized anxiety disorder.  His Paxil medication was 
increased; and he was kept on Trazadone for his insomnia. 
December 2003 VA medical records.  

Thereafter, VA medical records dated in June 2004 reveal that 
the appellant reported "feeling jittery," found himself 
pacing and was also experiencing obsessive thoughts about 
contamination and his need to wash his hands and clean his 
room as a way to relieve his anxiety.  Mental status 
examination at that time revealed that the appellant remained 
alert, cooperative and oriented with logical, coherent and 
goal directed speech.  The appellant's medical examiner 
continued to report no psychotic symptoms, delusions or 
hallucinations; and indicated that the appellant denied 
experiencing homicidal and suicidal ideations.  However, the 
appellant's grooming and hygiene were noted to be only fair 
during his examination; and his affect was described as being 
slightly anxious and "slightly increased in intensity."  
After diagnosing the appellant with bipolar disorder, mixed 
episode and general anxiety, the appellant's medical examiner 
recommended that he remain on Paxil and Trazadone, and 
prescribed the medication Lithium as well. June 2004 VA 
medical records.   

Subsequently, in July 2004, the appellant complained to his 
VA medical providers that he felt irritable, was unable to 
sleep, was anxious and fidgety.  He also indicated at that 
time that he had "too many worries and thoughts on his 
mind." July 2004 VA medical records, p. 1.  A mental status 
examination revealed that the appellant's mood was slightly 
depressed and that the appellant's affect was slightly 
constricted.  His insight and judgment were also noted to be 
only fair. Id., pgs. 1-2.  After diagnosing him with 
depressive disorder, the appellant's medical examiner 
discussed the possibility of increasing his Lithium dose 
pending certain laboratory results.  Thereafter, August 2004 
VA medical records reflect complaints of "unstable" sleep 
and a "sluggish" energy level.  In October 2004,  the 
appellant reported experiencing depressive symptoms and 
irritability.  His examiner noted that the appellant did not 
respond well to an antidepressant alone; and that the 
addition of Lithium had improved his mood.  According to the 
appellant's laboratory results, his Lithium levels were low.  
As such, his VA examiner increased the appellant's Lithium 
dosage to three times a day. October 2004 VA medical records.   

In November 2004, the appellant underwent a mental status 
examination in which his personal grooming and hygiene were 
noted to be fair and his affect stable.  At that time, the 
appellant reported experiencing depression symptoms the 
examiner described as "low grade with passive suicidal 
ideation" without intent or plan.  The appellant's Paxil 
medication was increased once again; and the appellant's 
medical examiner asked him to obtain another Lithium level 
via bloodwork in order to determine whether his Lithium 
medication should also be increased. November 2004 VA medical 
records.  However, in December 2004, the appellant attempted 
suicide by cutting his wrists. See December 2004 private 
medical records.    

As set forth previously, a 30 percent disability rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory loss 
(such as forgetting names, directions, recent events). 
Viewing the appellant's July 2003 medical records in 
conjunction with his medical records dated prior to December 
2004, the Board finds that while the appellant's 
symptomatology does not fall directly within the schedular 
criteria for a 50 percent disability rating, it is more 
significant than a 30 percent evaluation.  In this regard, 
the Board finds that the appellant's increasing complaints of 
depressed mood, anxiety, sleep impairment, irritability, 
impaired motivation and general fatigue in conjunction with 
the increased dosages of psychiatric medications during this 
time period is indicative of occupational and social 
impairment with reduced reliability and productivity.  In 
making this determination, the Board acknowledges that the 
appellant does not fulfill many of the schedular criteria for 
the assignment of a 50 percent disability rating.  However, 
fulfilling the schedular criteria is unnecessary for the 
assignment of such a rating. Mauerhan v. Principi, supra.   

The next issue that must be addressed by the Board is whether 
the appellant is entitled to a rating in excess of 50 percent 
for the period prior to December 1, 2004.  
Although the appellant's symptomatology obviously increased 
from July 2003 to November 2004, the Board finds that the 
evidence as a whole is not indicative of the impairment 
contemplated by the assignment of a 70 percent evaluation 
during this time frame.  In making this finding, the Board 
observes that the appellant's pertinent medical records 
consistently reveal that he was alert, oriented and 
cooperative, with speech that was normal and clear prior to 
December 2004 rather than intermittently illogical, obscure, 
or irrelevant.  These records do not reference the appellant 
as having any difficulty in terms of understanding complex 
commands or experiencing impairment of either short-or long-
term memory.  There is also no indication in the records that 
the appellant experienced impairment in terms of abstract 
thinking; and in fact, no loose association or flight of 
ideas was found on examination.  

While the appellant appears to have discussed during his 
November 2004 VA medical visit experiencing some passive 
suicidal ideation, the Board observes that he consistently 
denied such feelings during his previous medical visits.  
Also, while the appellant reported feeling some compulsivity 
during his June 2004 medical appointment, such symptomatology 
appears to have been related to an increase in the 
appellant's psychiatric medication rather than a result of 
his disability.  Also, although the appellant has been 
described as being depressed with an anxious mood, his 
medical records do not reveal that he experienced panic that 
would be considered nearly continuous or that affected his 
ability to function independently, appropriately and 
effectively.  The Board also observes that although the 
appellant reported experiencing ongoing problems with 
irritability, the record does not contain any evidence 
indicating that he was unable to control these emotions.  In 
addition to the foregoing, there is no competent evidence of 
record indicating that the appellant had spatial 
disorientation.  Lastly, while there is evidence indicative 
of the appellant's difficulty in establishing and maintaining 
effective relationships, this evidence does not illustrate an 
inability to establish and maintain effective relationships. 
See November 2004 VA medical records (the appellant reported 
sharing a home with his mother, stepdad, wife and half-
sisters and indicated that he was in school studying 
anthropology and history, with plans to teach in high 
school).  

Thus, even though the record reflects that the appellant 
arguably exhibited some of the schedular symptomatology 
within the criteria for a 70 percent disability rating prior 
to December 1, 2004 (i.e., suicidal ideation; obsessional 
rituals which interfere with routine activities; neglect of 
personal appearance and hygiene), these are only two or three 
criteria among many listed and unlisted criteria to be 
considered in the assignment of a disability rating; and were 
actually considered in increasing the appellant's disability 
rating to 50 percent for this time frame.  Stated another 
way, the Board finds that while the appellant's overall 
symptomatology clearly worsened between July 11, 2003 and 
November 30, 2004, it did not increase to such a degree that 
a rating in excess of 70 percent is warranted.  Therefore, 
while viewing the appellant's overall symptomatology as a 
whole, the Board is of the opinion that the appellant's 
disability rating of 50 percent more nearly approximates the 
symptomatology he experienced prior to December 1, 2004.  As 
such, a rating in excess of 50 percent during this time frame 
is denied.  

	3.  Evaluation in excess of 70 percent from 12/1/04

Lastly, the Board must address the issue of whether the 
appellant is entitled to a rating in excess of 70 percent for 
the period from December 1, 2004.  As noted above, a 70 
percent disability rating is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood.  
In order for a 100 percent scheduler evaluation to be 
assigned, the evidence must show total occupational and 
social impairment.  Although a review of the medical evidence 
in this case reveals that the appellant does not meet many of 
the schedular criteria for the assignment of a 100 percent 
disability rating, the Board is of the opinion that his 
mental health symptomatology since December 1, 2004 is more 
severe than a 70 percent disability rating.  As such, 
reasonable doubt requires the conclusion that the appellant 
be granted an increased rating. 
In this regard, the Board observes that private medical 
records contained in the claims file reflect that the 
appellant was involuntarily hospitalized in December 2004 and 
February 2006 as being a danger to himself.  The appellant's 
December 2004 hospitalization papers indicate that he cut 
both of his wrists with a razor blade and that he reported 
that he wanted to die.  He was assigned a GAF score of 30 
upon his admittance into the hospital; and a GAF score of 70 
when discharged. December 2004 private medical records.  
Thereafter, in February 2006, the appellant was hospitalized 
after he made a threat to hurt himself and his estranged wife 
with a sword after the wife refused to speak to him. February 
2006 private medical records.  These medical records also 
reveal that the appellant had criminal charges of domestic 
violence towards his spouse and disorderly conduct against 
him.  His GAF score upon admittance to the hospital was 30; 
with a discharge GAF score being reported as 60. Id.  Other 
records dated in February 2006 reference that appellant's 
reports of being jailed for 9 days for disorderly conduct in 
relationship to another incident with his spouse in which he 
went to her home and began ripping pages out of a journal and 
tacking them to her wall. Id.  Subsequently, the appellant 
was seen at a VA medical facility for mental health 
treatment, during which time he reported experiencing chronic 
thoughts of suicide. See July 2006 and October 2007 VA 
medical records.  He was prescribed an antipsychotic 
medication in July 2007 for the purpose of stabilizing his 
mood. July 2007 VA medical record.  

In addition to the above-referenced records, the Board 
observes that the claims file contains a VA psychiatric 
examination report dated in September 2008. September 2008 VA 
examination report.  After reviewing the appellant's claims 
file and performing a mental status examination, a VA 
psychologist diagnosed the appellant with major depressive 
disorder that was both recurrent and severe without psychotic 
features.  In explaining his diagnosis, the examiner 
indicated that the appellant's symptoms ranged from being 
serious to severe, in that the appellant has had several 
psychiatric hospitalization due to his symptoms, suicide 
attempts and on-going suicidal ideation (described as being 
more passive in nature at that time); and his mental health 
symptomatology has caused impairments in school functioning 
and social functioning.  The examiner noted that the 
appellant had been in college for 6 years at the time of the 
examination and had not yet graduated; and that if he were in 
an occupational setting, he most likely would be have been 
fired due to his poor attendance.  Although the appellant's 
psychiatric symptomatology had fluctuated greatly since 
December 2004, his VA examiner assigned a GAF score of 50 in 
September 2008. Id., p. 4.  

Based upon the above-referenced medical evidence indicating 
that the appellant has experienced such symptoms as gross 
impairment in thought processes, grossly inappropriate 
behavior and presents an obvious danger to himself and others 
when he is not compliant with his psychiatric medication, the 
Board finds that reasonable doubt should be resolved in the 
appellant's favor in concluding that his symptomatology as a 
whole (including the symptomatology not specifically listed 
in the Diagnostic Code) more nearly approximates the criteria 
set forth for a 100 percent disability rating rather than a 
70 percent disability rating since December 1, 2004.  In 
making this determination, the Board finds that the September 
2008 VA examiner's assignment of a GAF score of 50 does not 
preclude the Board from concluding that the appellant 
experiences total occupational and social impairment.  The 
assignment of such a score is not controlling in this case as 
it reflects the appellant's mental health status only as of 
the day he was evaluated, not necessarily before or after.  
The appellant's 100 percent disability rating from December 
1, 2004 is based upon a review of the evidence as a whole.  
Therefore, the appellant's appeal for an increased rating 
from December 1, 2004 is granted.  

C.  Initial compensable evaluation for seborrheic dermatitis 
of the scalp

In terms of his seborrheic dermatitis of the scalp 
disability, the appellant has been assigned a noncompensable 
evaluation under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7899-7806. See rating decisions dated in 
February 2003 and February 2009.  He contends that his 
dermatitis is more disabling than currently evaluated and has 
appealed for an increased rating. May 2003 Notice of 
Disagreement; December 2003 VA Form 9; April 2005 BVA hearing 
transcript, pgs. 13, 15.    

As set forth above, disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the schedule for rating disabilities.  During the pendency 
of the RO's adjudication of the appellant's dermatitis claim 
and this appeal, regulatory changes amended VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, including, effective 
August 30, 2002, the rating criteria for evaluating skin 
disabilities. See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the appellant's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  VA's Office 
of General Counsel has determined that the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change. See VAOPGCPREC 3-00.  
Parenthetically, the Board also notes that VA amended the 
Schedule for Rating Disabilities by revising that portion of 
the Schedule that addresses the Skin, so that it more clearly 
reflects VA's policies concerning the evaluation of scars, 
and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805; however, the amendment is effective for claims filed on 
and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 
(Sept. 23, 2008). 

At the time the appellant filed his claim in 2002, the 
disability dermatitis did not have its own Diagnostic Code, 
so it was rated by analogy.  Rating by analogy is appropriate 
where an unlisted condition is encountered, and a closely 
related condition that approximates the anatomical 
localization, symptomatology and functional impairment is 
available. 38 C.F.R. § 4.20 (2002 - 2004).  As such, the 
appellant's dermatitis was evaluated under the Diagnostic 
Code pertaining to eczema. See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  Under the prior diagnostic code, eczema 
was rated as noncompensably disabling with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating evaluation was assigned 
with evidence of exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating evaluation was assigned with evidence of exudation or 
constant itching, extensive lesions, or marked disfigurement.  
Lastly, a 50 rating evaluation was assigned with evidence of 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or manifestations that were 
exceptionally repugnant. See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).

Under the revised criteria of Diagnostic Code 7806, which 
sets forth the criteria for eczema and dermatitis, a 
noncompensable rating is assigned if less than 5 percent of 
the entire body or less than 5 percent of exposed areas are 
affected, and no more than topical therapy has been required 
during the past 12-month period.  A 10 percent rating is 
assigned if at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas are affected, or if intermittent 
systemic therapy (such as corticosteroids or other 
immunosuppressive drugs) has been required for a total 
duration of less than six weeks during the past 12-month 
period. The next higher rating of 30 percent requires 
evidence of exposure from 20 percent to 40 percent of the 
entire body or 20 percent to 40 percent of exposed areas 
affected; or the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The highest rating allowable pursuant 
to this Code, 60 percent, requires evidence of exposure to 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected; or the need for constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period. See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the assignment of a compensable rating for the appellant's 
service-connected seborrheic dermatitis of the scalp.  A 
review of the medical evidence contained in the claims file 
reveals that while the appellant has described experiencing 
flare-ups of his dermatitis that includes heavy scaling of 
the top of his scalp when weather conditions have been very 
humid or dry (see July 2002 and December 2002 VA dermatology 
examination reports; April 2005 BVA hearing transcript, p. 
15), physical examinations of his scalp have essentially been 
normal. See July 2002 VA dermatology examination report; 
December 2002 VA medical records.  VA medical records dated 
in December 2002 reference the appellant's complaints of a 
scalp problem that had been worsening for the past-year-and-
a-half.  The appellant indicated that he used a dandruff 
shampoo about 2-to-3 times a week that was somewhat 
effective.  He reported that the condition was associated 
with moderate itching and interfered with his ability to fall 
asleep.  However, physical examination of the appellant's 
scalp revealed no redness or scaling or papules.  The 
appellant was ultimately diagnosed with seborrheic dermatitis 
that the examiner reported had currently resolved. See 
December 2002 VA dermatology examination report, with 
addendum note to file. The only other medical record 
contained in the claims file that references complaints of 
the appellant's itchy scalp are dated in June 2003.  While 
the appellant's VA examiner reported physical examination 
findings related to the appellant's heart, lungs, vital 
signs, extremities, right shoulder and left wrist during his 
June 2003 medical visit, he did not provide any description 
of the appellant's scalp.  However, he diagnosed the 
appellant with seborrheic dermatitis and prescribed a lotion 
for itching and dandruff. June 2003 VA medical records.  

Thus, a review of the medical evidence fails to reveal that 
the appellant suffers 
from exfoliation, exudation or itching of an exposed surface 
or extensive area.  Moreover, the record is devoid of 
evidence indicating that the appellant experiences any marked 
disfigurement or systemic or nervous manifestations, or 
manifestations that have been described as exceptionally 
repugnant in relationship to his dermatitis.  Thus, a 
compensable rating is not warranted under the old criteria of 
Diagnostic Code 7806.

Under the revised criteria, a 10 percent rating is assigned 
if at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20  
percent, of exposed areas are affected, or if intermittent 
systemic therapy has been required for a total duration of 
less than six weeks during the past twelve-month period. 38 
C.F.R. § 4.118, Diagnostic Code 7806.  As noted above, the 
appellant's July 2002 dermatology examination and subsequent 
VA medical records reveal that the appellant did not have any 
active dermatoses, much less 5 percent over his entire body 
or 5 percent of his exposed areas being affected during those 
time frames.  Additionally, the record is devoid of evidence 
indicating that the appellant undergoes intermittent systemic 
therapy (such as corticosteroids or other immunosuppressive 
drugs).  Therefore, a compensable rating also is not 
warranted under the revised criteria of Diagnostic Code 7806. 



D.  Consideration of an extraschedular evaluation

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that there is no evidence that the 
manifestations of the service-connected disabilities at issue 
are unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the reasons discussed above, the Board finds that the 
preponderance of the evidence is against the assignment of 
increased disability ratings for the appellant's service-
connected seborrheic dermatitis of the scalp and major 
depressive disorder prior to July 11, 2003.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against those claims, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  In terms of the 
appellant's claim of entitlement to an increased ratings for 
his major depressive disorder from July 11, 2003, the Board 
has resolved doubt in favor of the appellant and assigns a 50 
percent disability rating from July 11, 2003 to November 30, 
2004 and a 100 percent disability from December 1, 2004.  




ORDER

An initial evaluation in excess of 10 percent for major 
depressive disorder with insomnia prior to July 11, 2003 is 
denied.

An initial evaluation of 50 percent for major depressive 
disorder with insomnia from July 11, 2003 to November 30, 
2004 is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An initial evaluation of 100 percent for major depressive 
disorder with insomnia from December 1, 2004 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An initial compensable evaluation for seborrheic dermatitis 
of the scalp is denied.


REMAND

Unfortunately, a review of the record with respect to the 
appellant's claims of entitlement to increased evaluations 
for his service-connected bilateral wrist disability and 
postoperative right shoulder disability with scars discloses 
a need for further development prior to final appellate 
review.  

In this regard, the Board observes that the appellant was 
afforded a VA examination in July 2002 in connection with his 
bilateral wrist disorder and shoulder disorder service 
connection claims.  At that time, the appellant's was 
diagnosed with a  "complaint of shoulder condition status 
post following recurrent dislocation of the right shoulder 
with subsequent surgery and persistent subluxation of the 
left shoulder" that included chronic tendinitis of the left 
shoulder and mild restriction of overhead reaching and 
lifting of both shoulders. July 2002 VA orthopedic 
examination report, p. 2.  In terms of the appellant's 
wrists, the VA examiner diagnosed the appellant with 
"complaint of pain in the wrists with no objective findings 
on examination and no disability noted. Id., p. 3.  Based 
upon this examination report, the RO assigned noncompensable 
disability ratings for both of the appellant's orthopedic 
disorders. February 2003 rating decision.  However, 
subsequent to the Board's October 2005 remand, additional VA 
medical records and private medical records were associated 
with the claims file.  After reviewing these records in 
conjunction with the other evidence contained in the claims 
file, the RO increased the appellant's disability rating to 
10 percent for his right shoulder  condition effective June 
18, 2003. February 2009 rating decision.  The appellant's 
service-connected bilateral wrist disability continued to be 
assigned a noncompensable evaluation. Id.  

In his August 2009 post-remand brief, the appellant's 
representative appears to have raised the argument that the 
appellant's bilateral wrist disorder and shoulder disorder 
have worsened since the time of his July 2002 VA 
examinations. August 2009 post-remand brief, pgs. 2-3.  A 
review of the medical records contained in the claims file 
also reveals that the appellant underwent a rheumatology 
consult in June 2004 during which he was diagnosed with 
having a right painful shoulder and myofasciitis.  Medical 
records dated from December 2004 to February 2008 reflect the 
appellant's complaints of chronic, dull, burning right 
shoulder pain and chronic wrist pain; and a diagnosis of 
bilateral wrist arthritis. See private medical records dated 
from December 2004 to December 2006; VA medical records dated 
in February 2008.  
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  In light of the information contained in the 
appellant's medical records and the appellant's 
representative's request that the above-referenced claims be 
remanded for a new VA examination (August 2009 post-remand 
brief, p. 3), the Board is of the opinion that a more recent 
VA examination is in order in this case for the purpose of 
ascertaining the severity and manifestations of the 
appellant's service-connected orthopedic disorders.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should afford the appellant 
a VA orthopedic examination with an 
appropriately qualified examiner to 
determine the current nature and 
severity of the appellant's service-
connected bilateral wrist disability 
and postoperative right shoulder 
disability with scars.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  After reviewing all 
pertinent records associated with the 
claims file, the examiner should be 
asked to describe the appellant's 
orthopedic symptomatology in detail, to 
include whether there is evidence of 
limitation of motion, evidence of 
arthritis and/or evidence of painful or 
tender scars. See 38 C.F.R. §§ 4.71a 
and 4.118, Diagnostic Codes 5003, 5010, 
5024, 5201, 5215, 7802, 7803, 7804.  In 
providing his or her opinion, the 
examiner should address the appellant's 
complaints of shoulder and wrist pain 
set forth in his post-service medical 
records; and provide a rationale for 
any opinion provided.  

2.  The appellant must be given 
adequate notice of the date and place 
of any requested examination.  If 
feasible, a copy of all notifications 
should be associated with the claims 
folder.  The appellant is advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims.

3.  After completing the foregoing 
directives and undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the appellant's claims of entitlement 
to increased ratings for his service-
connected bilateral wrist disability 
and postoperative right shoulder 
disability with scars.  If the benefits 
sought by the appellant are not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


